Citation Nr: 0211816	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  99-03 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable initial rating for right 
elbow tendonitis.

2.  Entitlement to a separate compensable initial rating for 
degenerative joint disease of the left shoulder.

3.  Entitlement to a separate compensable initial rating for 
degenerative joint disease of the right knee.

4.  Entitlement to a compensable initial rating for residuals 
of a left knee injury prior to June 25, 1999.

5.  Entitlement to an initial rating in excess of 10 percent 
for status post medial meniscectomy with degenerative joint 
disease of the left knee, from June 25, 1999. 

6.  Entitlement to an increased rating for mechanical low 
back pain with spondylosis at L5 and spondylolisthesis at L5-
S1, currently rated as 10 percent disabling.

7.  Entitlement to a separate compensable rating for right 
shoulder arthritis.

8.  Entitlement to a separate compensable rating for right 
wrist arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from December 1987 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO), which, in pertinent part, granted 
service connection for left shoulder degenerative joint 
disease, right elbow tendinitis, left knee degenerative joint 
disease, and right knee degenerative joint disease, each 
separately rated as noncompensably disabling, effective 
August 1, 1996.

In February 2002, the RO evaluated the left knee, status post 
medial meniscectomy with degenerative joint disease, as 10 
percent disabling effective June 25, 1999, and assigned a 
combined 10 percent evaluation for traumatic arthritis of the 
left and right shoulder joints, right wrist, and right knee, 
effective August 1, 1996.  The noncompensable evaluation for 
tendonitis of the right elbow was confirmed and continued.  

In July 2002, the veteran's representative disagreed with the 
February 2002 rating decision which continued the assigned 10 
percent evaluation for the veteran's mechanical low back pain 
with spondylosis at L5 and spondylolisthesis at L5 on S1, and 
assigned a combined 10 percent rating for status post right 
wrist fracture, right distal ulnar styloid degenerative joint 
disease and other disabilities.  As the veteran has filed a 
timely notice of disagreement with the February 2002 rating 
determinations, a statement of the case must be issued to 
him.  Accordingly, the matters are addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
the matters adjudicated herein.

2.  Throughout the rating period on appeal, the veteran's 
tendonitis of the right elbow has been manifested by a 
subjective complaint of pain.

3.  From August 1, 1996, through November 8, 2000, the 
veteran's left shoulder arthritis was manifested by a 
subjective complaint of pain.  

4.  Since November 9, 2000, the veteran's left shoulder 
arthritis has been manifested by pain productive of 
objectively demonstrated limitation of motion not compensable 
under an appropriate diagnostic code.

5.  From August 1, 1996, through November 9, 1998, the right 
knee arthritis was manifested by a subjective complaint of 
pain.

6.  From November 10, 1998, the right knee arthritis has been 
manifested by pain with objectively demonstrated limitation 
of motion not compensable under an appropriate diagnostic 
code. 

7.  Prior to, and from June 25, 1999, the veteran's left knee 
arthritis has been manifested by pain, swelling, and 
crepitus, productive of functional impairment comparable to 
objectively demonstrated limitation of motion not compensable 
under an appropriate diagnostic code. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for 
tendonitis of the right elbow have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5206, 5207, 
5211 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).

2.  The criteria for a separate compensable initial rating 
for degenerative joint disease of the left shoulder have not 
been met from August 1, 1996, through November 8, 2000.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5010-
5003, 5201, 5203 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).

3.  The criteria for a separate 10 percent initial rating for 
degenerative joint disease of the left shoulder, effective 
November 9, 2000, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).

4.  The criteria for a separate compensable initial rating 
for degenerative joint disease of the right knee, from August 
1, 1996, through November 9, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.7, 4.45(f), 4.71a, Diagnostic 
Codes 5010-5003, 5257, 5260, 5261 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a)).

5.  The criteria for a separate initial rating of 10 percent 
for degenerative joint disease of the right knee, effective 
November 10, 1998, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).

6.  The criteria for an initial rating of 10 percent for left 
knee arthritis, prior to June 25, 1999, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5003, 5260 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a)).

7.  The criteria for an initial rating in excess of 10 
percent for status post medial meniscectomy with degenerative 
joint disease of the left knee, since June 25, 1999, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.45(f), 4.71a, 
Diagnostic Codes 5010-5003, 5257, 5260, 5261 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In this case, VA has met its duty to notify and assist the 
veteran.  Rating decisions apprised the veteran of the 
reasons and bases for the VA decisions.  A statement of the 
case, and supplemental statement of the case apprised the 
veteran of the law applicable in adjudicating the appeal.  
The correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claims.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and non-VA treatment records.  The 
veteran has been afforded a VA examination in relation to the 
status of matters at issue.  VA has fulfilled its duty to 
assist the veteran.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

The veteran seeks an increased rating for disabilities of the 
right elbow, left shoulder, and bilateral knees.  Under the 
laws administered by the VA, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.

In this case, separate ratings can be assigned for separate 
periods of time based on facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The basis of disability evaluations is the ability of the 
body to function as a whole, and an evaluation is based upon 
lack of usefulness.  38 C.F.R. § 4.10.  The elements to be 
considered primarily include the reduction in the joint's 
normal excursion of movement on different planes in 
conjunction with factors such as less or more movement than 
normal, weakened movement, incoordination, and swelling or 
instability.  38 C.F.R. §§ 4.40, 4.45.  Painful motion is 
also a factor of disability.  38 C.F.R. §§ 4.40, 4.59.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.

Traumatic arthritis is to be evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbation.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints.  38 C.F.R. § 4.45(f).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Tendinitis of the right elbow

Review of the evidence shows that the veteran is right-
handed.  The veteran maintains that a compensable initial 
rating for tendinitis of the right elbow is warranted because 
he has intermittent aching, reduced strength, and loss of 
sensitivity of the right hand as a result of the disability.

After reviewing applicable rating requirements and clinical 
findings, the Board finds that the criteria for a compensable 
initial rating for tendinitis of the right elbow have not 
been met.  

The rating schedule provides that limitation of motion for 
the elbow is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5206, 5207.  Limitation of flexion to 110 degrees warrants a 
zero percent evaluation and limitation of flexion of the 
major forearm to 100 degrees warrants a 10 percent 
evaluation.  Under Diagnostic Code 5207, limitation of 
extension of the major forearm to 45 or 60 degrees warrants a 
10 percent evaluation.  It is also noted that malunion of the 
ulna with bad alignment for the major extremity warrants a 10 
percent rating and nonunion of the ulna in the lower half 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5211.

However, the criteria for a compensable rating under 
Diagnostic Codes 5206 and 5207 have not been met.  Although 
on VA examination in April 1997 slight tenderness at the 
medial epicondyle by verbal responses was noted, the veteran 
had full range of motion with extension of -5 degrees, 
flexion of 140 degrees, pronation of 90 degrees, and 
supination of 80 degrees.  The diagnosis was tendonitis of 
the right elbow.  Private medical reports from Burns Clinic 
and the Bone and Joint Center contain a progress note dated 
May 6, 1997, noting that the veteran had increased pain after 
building a barn last summer.  However, objective evaluation 
revealed full range of motion of the right elbow with pain 
over the lateral epicondyle.  Additionally, on VA examination 
in December 2000, examination the right elbow showed that 
range of motion was full although there was some tenderness 
of the lateral condyle.  The diagnosis was chronic tendinitis 
of the right elbow with minimal pain.  Even when considering 
the veteran's complaints of pain and tenderness, given the 
absence of clinical findings showing flexion limited to 100 
degrees and extension limited 45 or 60 degrees, the criteria 
for an initial compensable rating in this regard have not 
been met.  

The criteria for a compensable rating pursuant to Diagnostic 
Code 5211 have not been met either.  There is no evidence of 
malunion or bad alignment of the ulnar.  In April 1997, x-
rays revealed normal plan film views of the elbow without 
acute fractures or effusion, and in December 2000 x-rays were 
normal.  It is also noted that in 1997, physical examination 
revealed no pain, crepitus, swelling, deformity, varus or 
valgus instability, or positive drawer signs.  Private 
medical reports from Burns Clinic and the Bone and Joint 
Center also show that in October 1998 while the medial aspect 
of the elbow was painful, his ulnar nerve was intact, there 
was no evidence of any ulnar neuropathy and the medial and 
radial nerve were intact.  Medial epicondylitis was noted.  
Moreover, on VA examination in December 2000, examination the 
right elbow appeared normal looking without any swelling.  As 
such, an increased rating in this regard is not warranted.  

The Board further notes that the pertinent provisions of 
38 C.F.R. § 3.321(b)(1) have been considered.  In an 
exceptional case, where the schedular evaluations are found 
to be inadequate, the Chief Benefits Director or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  However, the Board is 
not required to discuss the possible application of 38 C.F.R. 
§ 3.321(b)(1) when there is no evidence of an exceptional 
disability picture. Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  For the right elbow, there is no evidence of 
frequent hospitalization or marked interference with 
employment that is exceptional so as to preclude the use of 
the regular rating criteria.  Therefore, an increased 
evaluation on an extra-schedular basis is not warranted.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).

Degenerative joint disease of the left shoulder

The veteran asserts that a separate compensable rating is 
warranted for his left shoulder disability.  He maintains 
that he hears a popping noise at the left shoulder and 
experiences momentary loss of sensation at the left arm down 
to the last two fingers.  He adds that at times the pain 
lasts up to two days and he has difficulty with motion and 
external rotation.

As previously noted, the veteran is right-hand dominant.  The 
rating provisions involving the shoulder of the minor 
extremity require, at a minimum, associated malunion of the 
clavicle or scapula, which warrants a 10 percent evaluation, 
or associated malunion of the humerus causing moderate 
deformity, or limitation of motion of the arm at the shoulder 
level, each of which warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202, 5203.

At the outset, it is noted that by history and currently, 
although diagnoses of chronic dislocated shoulder and 
degenerative joint disease of the left shoulder have been 
made, the clinical data fail to show that the veteran's left 
shoulder disability warrants a compensable evaluation under 
diagnostic codes 5201-5203.  

The evidence shows that the veteran separated from service in 
July 1996 and the record is silent with regard to treatment 
for a left shoulder until 1997.  

Although medical reports from Burns Clinic show in March 1997 
tenderness was noted, the reports also show that shoulder 
rotation was within normal limits and that x-rays revealed 
degenerative changes with no evidence of acute fracture.  A 
progress note dated May 6, 1997, also notes increased pain 
and crepitus, but objective examination revealed full range 
of motion and a negative apprehensive sign.  A later clinical 
entry noted that a bone scan showed some increased uptake of 
the left acromioclavicular joint.  

On VA examination in April 1997, examination revealed a 
normal contour with crepitus and slight motion pain located 
at the deltoid and bicipital region.  Range of motion was 
full, free, painless and symmetrical.  No swelling or 
deformity was noted; anterior and posterior apprehension 
tests were negative; impingement sign was negative; adduction 
was full; and the acromioclavicular joint was nontender.  X-
rays accomplished at that time revealed mild to moderate 
degenerative joint disease of the acromioclavicular joint 
without evidence of separation or acute fracture. 

While private medical reports from A.J.W., M.D., and C.H., 
M.D., contain clinical entries dated in November 9, 2000, 
showing complaints of left shoulder pain, examination showed 
elevation to 150 degrees, abduction to 120 degrees, external 
rotation to 45 degrees, and internal rotation to the mid 
thoracici level.  Good strength of the supraspinatus, 
tenderness of the anterior to the acromion, and minimal to no 
tenderness of the glenohumeral joint were noted.  X-rays 
showed mild degenerative changes along the inferior aspect of 
the head, small subacromial spurring and a type II acromion.  
The assessment was left shoulder impingement syndrome and 
early degenerative joint disease, status post old 
dislocation.

On VA examination in December 2000, physical examination 
revealed a normal contour without local tenderness or atrophy 
but with some crepitation anteriorly on movement.  Range of 
motion tests showed 170 degrees of abduction and forward 
flexion; external rotation was 75 degrees; and internal 
rotation was 90 degrees without any complaint of pain.  Power 
against resistance was good.  X-rays revealed mild 
glenohumeral arthritis.  The diagnosis was degenerative 
changes of the left shoulder with adequate range of motion 
and without any complaint of pain.  The examiner noted 
minimal functional loss due to pain.

As noted in the introduction, in February 2002, the RO 
assigned a combined 10 percent rating for traumatic arthritis 
of the bilateral shoulder joints, right wrist, and right 
knee, effective August 1, 1996.  While objective findings 
associated with the veteran's left shoulder disability fail 
to meet the criteria for a separate compensable rating from 
August 1, 1996, to November 8, 1996, they meet the criteria 
for a separate compensable rating effective November 9, 2000.

From August 1, 1996, to November 8, 2000, the veteran had 
full range of motion of the left shoulder despite his 
complaints of pain and tenderness.  Reports from Burns Clinic 
show in March 1997 rotation was within normal limits; a 
progress note dated May 6, 1997, note that examination 
revealed full range of motion; and VA examination in April 
1997 reveals that range of motion was full, free and painless 
which is symmetrical to that of the counterpart.  No 
disability was noted. 

However, a clinical entry dated November 9, 2000, from 
A.J.W., M.D., show on examination of the left shoulder 
elevation was to 150 degrees with abduction to 120 degrees, 
external rotation to 45 degrees, and internal rotation to the 
mid thoracic level.  The clinical entry also noted that while 
strength was good, tenderness of the anterior to the acromion 
and glenohumeral joint was detected.  Moreover, x-rays showed 
mild degenerative changes along the inferior aspect of the 
head, small subacromial spurring and a type II acromion.  The 
assessment was left shoulder impingement syndrome and early 
degenerative joint disease, status post old dislocation.  
Clinical findings were essentially similar on VA examination 
in December 2000.  The veteran complained of constant pain 
and cracking with limited motion, and positive objective 
findings of crepitation anteriorly on movement; slight 
limitation of motion; and x-rays showing mild glenohumeral 
arthritis were noted.  The diagnosis was degenerative changes 
of the left shoulder with adequate range of motion and 
without any complaint of pain.  

As such, in consideration of Fenderson, DeLuca, and the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5003, the Board finds that effective 
November 9, 2000, a separate compensable rating of 10 percent 
rating for degenerative joint disease with limitation of 
motion, albeit not compensable under an appropriate 
diagnostic code, crepitus, and pain of the left shoulder is 
warranted.  To this extent only, the appeal is granted. 

The provisions of 38 C.F.R. § 3.321(b)(1) have been 
considered.  There is no evidence of frequent hospitalization 
or marked interference with employment that is exceptional so 
as to preclude the use of the regular rating criteria.  
Therefore, an increased evaluation on an extra-schedular 
basis is not warranted.  See Floyd v. Brown, 9 Vet. App. 88 
(1996).

Right and left knee disabilities

The veteran also seeks increased ratings for his right and 
left knee disabilities.  The rating schedule provides that 
knee impairment manifested by slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation; 
moderate recurrent subluxation or lateral instability 
warrants a 20 percent evaluation; severe recurrent 
subluxation or lateral instability warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Leg flexion limited to 60 degrees warrants a zero percent 
rating; flexion limited to 45 degrees warrants a 10 percent 
rating; flexion limited to 30 degrees warrants a 20 percent 
rating; flexion limited to 15 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Leg extension limited 5 degrees warrants a noncompensable 
evaluation, to 10 degrees warrants a 10 percent evaluation, 
to 15 degrees warrants a 20 percent rating, to 20 degrees 
warrants a 30 percent rating, to 30 degrees warrants a 40 
percent rating, and to 45 degrees warrants a 50 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

When a veteran with knee disability rated for instability 
also has arthritis and limitation of motion in the knee to at 
least the noncompensable degree, a separate rating can be 
assigned for the arthritis and limitation of motion under 
Diagnostic Codes 5003, 5260, and 5261.  VAOGCPREC 23-97.

VAOGCPREC 9-98 indicates a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59 under the holding in Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).

Degenerative joint disease of the right knee

The veteran essentially asserts that since service connection 
has been in effect a separate compensable initial rating is 
warranted for his right knee disability.  

Upon consideration of applicable rating provisions and 
pertinent clinical data, the Board finds from August 1, 1996, 
to November 9, 1998, the criteria for a separate initial 
compensable rating for the right knee disability have not 
been met.  However, effective November 10, 1998, the criteria 
for a separate initial rating of 10 percent have been met.  

From August 1, 1996, to November 9, 1998, even when 
considering the veteran's complaints of pain and x-ray 
findings of degenerative joint disease, clinical findings 
associated with the veteran's right knee were not productive 
of limitation of motion, instability, or any other functional 
impairment.  From 1996 to 1997, the record is silent with 
regard to complaints of a right knee disability.  On VA 
examination in April 1997, the veteran complained of 
intermittent pain at the medial kneecap and behind the knees.  
He had pain of the right knee with strenuous activities such 
as running, standing beyond 12 or 14 hours, or a lot of 
ladder climbing.  However, while examination revealed 
crepitus and tenderness on compression patellar tests, it 
also showed the veteran walked with a normal gait on toes and 
on heels, and that he was able to hop and squat without a 
brace.  McMurray's and Lachman's sign was negative; 
apprehensive tests were negative; there was no swelling or 
deformity; good stability; no varus or valgus instability; 
and anterior and posterior drawer signs were negative.  Range 
of motion was from 0 to 140 degrees.  X-rays revealed very 
mild degenerative changes involving the patello-femoral 
joints bilaterally, no other pathology was seen.  The 
diagnosis was patellofemoral pain syndrome of the knees, more 
of the left knee than the right knee with small 
patellofemoral spurs.

However, when considering the veteran's complaints of pain, 
crepitus, degenerative joint disease, and associated 
functional impairment, the evidence shows that the criteria 
for a separate 10 percent rating have been met, effective 
November 10, 1998.  38 C.F.R. §§ 4.10, 4.40, 4.59, 4.71, 
Diagnostic Code 5260; DeLuca, supra.  At this time, the 
veteran's subjective complaints were objectively confirmed by 
a November 10, 1998, medical report showing while extension 
was full, findings showed flexion of approximately 120 
degrees, with exquisite medial joint line tenderness, and 
patella femoral tenderness with an extreme amount of 
crepitus.  X-rays revealed medial joint space narrowing, also 
some narrowing of the patella femoral joint with some small 
osteophyte formation.  The impression was degenerative joint 
disease.  

In addition, by letter dated in December 1998, the veteran's 
supervisor reported that his job required some amount of 
walking and climbing of stairs but the veteran had chronic 
problems with his knees.  When experiencing problems, the 
veteran had difficulty performing his work activities.  
During these times, his work was modified to minimize or 
eliminate walking or climbing stairs.  

Private clinical entries dated in May 1999 show on 
examination the veteran had marked patellofemoral crepitation 
and tenderness and very minimal lateral joint line 
tenderness.  McMurray's test remained negative and no 
instability of the knee was noted.

VA examination in December 2000 revealed that both knees were 
normally aligned without swelling.  Crepitation and patellar 
compression were noted.  The ligaments were stable; 
McMurray's and drawer tests were negative.  Range of motion 
was 0-130 degrees, bilaterally.  X-rays showed mild arthritic 
changes.  The diagnosis was history of injury to the left 
knee, mild arthritis of the right and left knee with 
symptoms.  The examiner noted clinical findings with respect 
to the veteran's subjective complaints but there was minimal 
functional loss due to complaints of subjective pain.

Given the aforementioned, the Board finds that the 
application of staged ratings for the veteran's degenerative 
joint disease of the right knee is warranted.  From August 1, 
1996, to November 9, 1998, the right knee disability was 
manifested by degenerative joint disease with pain, but 
without limitation of motion or functional impairment.  Since 
November 10, 1998, the right knee disability has been 
manifested by degenerative joint disease with pain, slight 
limitation of motion, and functional impairment.  
Accordingly, the criteria for a separate initial compensable 
evaluation have not been met prior to November 10, 1998, but 
effective November 10, 1998, the criteria for a separate 
initial rating of 10 percent have been met.  To this extent 
only, the appeal is granted.

The provisions of 38 C.F.R. § 3.321(b)(1) have been 
considered.  There is no evidence of frequent hospitalization 
or marked interference with employment that is exceptional so 
as to preclude the use of the regular rating criteria.  Any 
interference with employment is adequately compensated by the 
assigned 10 percent rating, effective November 10, 1998.  As 
previously discussed, the veteran has degenerative joint 
disease with pain, slight limitation of motion, and crepitus.  
The disability is productive of no more than minimal 
impairment.  Therefore, an increased evaluation on an extra-
schedular basis is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996).

Degenerative joint disease of the left knee

The veteran also seeks an initial compensable rating for 
residuals of a left knee injury prior to June 25, 1999, and 
an initial rating in excess of 10 percent for status post 
medial meniscectomy with degenerative joint disease of the 
left knee thereafter. 

After reviewing the evidence presented for this matter, the 
Board finds that since service connection has been in effect, 
August 1, 1996, clinical findings of left knee more nearly 
approximate the criteria for a 10 percent rating and no more.  
Initially, the Board acknowledges, by history and currently, 
x-rays of the left knee reflect degenerative joint disease.  
Additionally, diagnoses of patellofemoral pain syndrome and 
degenerative joint disease have been made.  The Board also 
notes that throughout the pendency of the appeal the veteran 
has complained of constant pain of the left knee with 
crepitus.

On VA examination in April 1997 clinical findings were 
essentially normal: range of motion was full, no evidence of 
instability was present, McMurray's and Lachman's sign was 
negative; apprehensive tests were negative; there was no 
swelling or deformity; good stability; no varus or valgus 
instability; and anterior and posterior drawer signs were 
negative.  Nonetheless, the veteran reported that his left 
knee hurt 90 percent of the time, that he had occasional 
swelling, and that he had difficulty when walking.  
Additionally, examination revealed crepitus and tenderness.  
The diagnosis was patellofemoral pain syndrome of the knees, 
more of the left knee than the right knee with small 
patellofemoral spurs.

Thereafter, private medical reports from A.J.W., M.D., show 
in November 1998 the veteran complained of bilateral knee 
pain.  Although examination showed full extension, flexion 
was limited to approximately 120 degrees with exquisite 
medial joint line tenderness and patellofemoral tenderness 
with an extreme amount of crepitus noted.  The impression was 
degenerative joint disease.  Medical reports dated from May 
1999 to June 1999 document continued complaints of pain and 
crackling around the patella.  In May 1999, examination 
revealed marked patellofemoral crepitation and tenderness, 
and very minimal lateral joint line tenderness, although 
McMurray's was negative and no instability of the knee was 
noted.  In June 1999, the veteran complained of catching and 
locking medially and snapping superiorly.  That same month, 
he underwent a left knee arthroscopy with partial medial 
meniscectomy; chondroplasty, distal femur trochlear groove; 
and resection of suprapatellar plica.  The postoperative 
diagnosis was left knee medial meniscal tear, suprapatellar 
plica, chondral defect localized, and femur trochlea groove.  
The veteran received postoperative follow-up treatment 
thereafter.  

While in July 1999, it was reported that the veteran's left 
knee was productive of excellent motion and strength and that 
he was doing quite well, clinical entries dated in August 
1999, show that the veteran stepped incorrectly in the sand 
while at work and re-injured the knee.  He complained of 
swelling and examination revealed 3+ effusion, no particular 
point tenderness, and limited motion at both extremes, 
secondary to the swelling and pain.  The assessment was 
symptomatic effusion to the left knee.  Clinical findings in 
October 1999 were similar, as 2+ effusion, and an assessment 
was recurrent symptomatic effusion of the left knee were 
reported.  The knee was aspirated at that time.  

As previously  noted, in December 1998, the veteran's 
supervisor wrote that the veteran's knee disabilities 
interfered with work.

In March 2000 the veteran complained of swelling.  
Examination of the lower extremity revealed atrophy, moderate 
effusion, and diffuse patellofemoral tenderness.  The 
assessment was recurrent effusion of the left knee with 
quadriceps atrophy.  The knee was aspirated again.  In April 
2000, it was reported that the veteran's condition had 
improved since the last aspiration.  At that time, objective 
evaluation revealed no effusion of the quadriceps and the 
veteran had improved strength.  The patella tracks worked 
well.  The assessment was history of left knee effusions with 
calcium pyrophosphate dihydrate.  However, in November 2000 
the veteran reiterated complaints of knee pain.  Examination 
revealed very mild effusion, some crepitation of the 
patellofemoral joint, and some varus angulation.  The 
assessment was recurrent knee effusion and chondromalacia 
patellae.  

At VA examination in December 2000, the veteran reportedly 
had constant pain of the knee and noted that he had undergone 
surgery as well as three needle aspirations.  Examination 
revealed that both knees were normally aligned without 
swelling.  Arthroscopic scars were noted on the left side but 
there was crepitation on both sides.  The ligaments were 
stable; McMurray's and drawer tests were negative; and range 
of motion was 0-130 degrees, bilaterally.  The diagnosis was 
history of injury to the left knee, mild arthritis of the 
left knee with symptoms.  The examiner noted minimal 
functional loss due to complaints of subjective pain.

As previously noted, the evidence shows that since service 
connection has been in effect, the veteran's left knee 
disability has been productive of functional impairment due 
to pain, crepitus, and arthritis.  Thus, a 10 percent rating 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5003, 5260 and DeLuca is warranted.  

However, the criteria for a separate or an increased rating 
in excess of 10 percent have not been met since service 
connection has been in effect.  By history and currently, the 
veteran's left knee disability has not been productive of 
slight recurrent subluxation or lateral instability.  Since 
1997, clinical findings indicative of instability have been 
negative.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Additionally, flexion of the veteran's left leg has never 
been limited to 30 degrees nor has extension ever been 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  Finally, while x-ray findings note 
degenerative joint disease, not one of the studies show 
evidence of ankylosis, impairment of the tibia or fibula, or 
genu recurvatum.  Thus, no consideration of Diagnostic Codes 
5256, 5262, or 5263 is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262, or 5263 (2001).

In sum, the Board has considered the application of staged 
ratings.  Nonetheless, the evidence shows that since service 
connection has been in effect, the veteran's left knee injury 
overall has been productive of degenerative joint disease 
with slight limitation of motion, pain, swelling, and 
crepitus, productive of functional impairment.  Thus, a 
rating of 10 percent and no more is warranted.

The provisions of 38 C.F.R. § 3.321(b)(1) have been 
considered.  There is no evidence of frequent hospitalization 
or marked interference with employment that is exceptional so 
as to preclude the use of the regular rating criteria.  Any 
interference with employment is adequately compensated by the 
assigned 10 percent rating, effective August 1, 1996.  As 
previously discussed, the veteran has degenerative joint 
disease with pain, slight limitation of motion, and crepitus.  
The disability is productive of no more than minimal 
impairment.  Therefore, an increased evaluation on an extra-
schedular basis is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996).  


ORDER

Entitlement to a compensable initial rating for tendonitis of 
the right elbow is denied.

Entitlement to a separate compensable initial rating for 
degenerative joint disease of the left shoulder from August 
1, 1996, through November 8, 2000, is denied.

Entitlement to a separate initial rating of 10 percent for 
degenerative joint disease of the left shoulder effective 
November 9, 2000, is granted, subject to the regulations 
pertinent to the disbursement of monetary funds.  

Entitlement to a separate compensable initial rating for 
degenerative joint disease of the right knee from August 1, 
1996, through November 9, 1998, is denied.

Entitlement to a separate initial rating 10 for degenerative 
joint disease of the right knee effective November 10, 1998, 
is granted, subject to the regulations pertinent to the 
disbursement of monetary funds.

Entitlement to an initial rating of 10 percent for residuals 
of a left knee injury, prior to June 25, 1999, is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.

Entitlement to an initial rating in excess of 10 percent for 
status post medial meniscectomy with degenerative joint 
disease of the left knee from June 25, 1999, is denied.

REMAND

As noted in the introduction, in a July 2002 statement, the 
veteran's representative disagreed with the February 2002 
rating decision which continued the 10 percent evaluation 
assigned to the veteran's mechanical low back pain with 
spondylosis at L5 and spondylolisthesis at L5 on S1, and the 
combined 10 percent rating assigned for the arthritis of the 
right wrist, right knee and shoulder joints.  

Appellate review of an RO decision is initiated by filing a 
notice of disagreement and completed by a timely filing a 
substantive appeal, after the issuance of a statement of the 
case.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 
(2001).  On receipt of the notice of disagreement, the RO 
takes such action and development that is appropriate and if 
the claim remains denied, shall issue a statement of the 
case.  38 U.S.C.A. § 7105(d)(1) (West 1991).  

Here, a notice of disagreement was "filed" within one year 
from the date that the RO mailed notice of the rating 
decision to the veteran.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.302(a) (2001).  Because the veteran has 
submitted communication which is construed as a timely notice 
of disagreement with the RO determination dated in January 
2002, see 38 U.S.C.A. § 7105; 38 C.F.R. § 20.201 (2001), a 
statement of the case with respect to the claims of should be 
issued.  Manlincon v. West, 12 Vet. App. 238 (1999); Garlejo 
v. Brown, 10 Vet. App. 229 (1997); 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9).

The Board observes that recently published regulations permit 
the Board to obtain evidence and cure procedural defects 
without remanding.  However, they were not intended to 
preclude a remand in all circumstances.  See 67 Fed. Reg. 
3,099, 3,106 
(Jan. 23, 2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 
20.903 and 20.1304). See Chairman's Memorandum No. 01-02-01 
(January 29, 2002) para. 9(c)(3) noting Manlincon remands are 
one of the actions that must be accomplished at the RO.

These issues must be remanded for the following action:

1.  The RO should implement the Board's 
decision contained herein which held, 
inter alia, that a separate compensable 
rating was warranted for left shoulder 
arthritis from November 9, 2000, that a 
separate compensable rating was warranted 
for right knee arthritis from November 
10, 1998, that a separate compensable 
rating was not warranted for left 
shoulder arthritis prior to November 9, 
2000, and that a separate compensable 
rating was not warranted for right knee 
arthritis prior to November 10, 1998.

2.  The RO should provide the veteran a 
statement of the case on the issues of 
entitlement to an increased rating for 
mechanical low back pain with spondylosis 
at L5 and spondylolisthesis at L5 on S1, 
and entitlement to separate compensable 
ratings for right wrist arthritis and 
right shoulder arthritis.  The veteran 
should be provided all appropriate laws 
and regulations  pertinent to these 
issues, and apprised of his appellate 
rights and responsibilities regarding 
perfecting an appeal of the February 15, 
2002 rating determination.  If and only 
if the veteran perfects an appeal, then 
the case should be returned to the Board 
in accordance with the current appellate 
procedures. 

The purpose of this remand is to ensure that the veteran is 
afforded due process of law.  No opinion, either legal or 
factual, is intimated as to the merits of the veteran's 
claims by this remand.  No action is required of the veteran 
until he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

